Citation Nr: 1107670	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-13 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for left leg and back pain due 
to a bone marrow harvest.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing.

The Veteran submitted a statement in December 2010 in which he 
requested a travel board hearing at the RO in Montgomery, 
Alabama.  The Veteran has not yet been provided such a hearing.  
The Board notes that the failure to afford the Veteran a hearing 
would amount to a denial of due process.  Therefore, the Veteran 
should be scheduled for a travel board hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

The RO should take appropriate steps in 
order to schedule the Veteran for a travel 
board hearing with a Veterans Law Judge of 
the Board at the local office in accordance 
with his request.  The Veteran should be 
notified in writing of the date, time, and 
location of the hearing.  After the hearing 
is conducted, or if the Veteran withdraws 
the hearing request or fails to report for 
the scheduled hearing, the claims file 
should be returned to the Board in 
accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


